Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4,8,10,11,15,17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,284,287 B2 to Huang et al. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, claim 1 of Huang discloses 
A method, comprising: receiving, by a device, information associated with a radio access network (“receiving, by a device data indicating …”); 
providing, by the device, and to a multi-access edge computing platform, the information associated with the radio access network (“providing, by the device, the RAN information …”); 
receiving, by the device, and from the multi-access edge computing platform, a quality of service request (“receiving, by the device and from the multi-access edge computing platform …”); 
providing, by the device, and to the radio access network, the quality of service request; receiving, by the device, and from the radio access network, a quality of service response (“providing, by the device, the QoS request …”); 
receiving, by the device, and from a core network, an indication of approval associated with the quality of service response (“receiving, by the device, an indication …”); and 
causing, by the device, and based on receiving the indication of approval, a required quality of service to be implemented by the multi-access edge computing platform and one or more network devices associated with the core network (“causing, by the device …”).
As to claim 3, claim 1 of Huang discloses the limitation recited in this claim as in evident from a review of these two claims.
As to claim 4, claim 1 of Huang discloses the limitation recited in this claim as in evident from a review of these two claims.
AS to claims 8, 10,11, see double patenting rejections for 1, 3, 4.
AS to claims 15,17, see double patenting rejections for 1, 4. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11,17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “providing the QoS response to the core network” recited in these claims does not have antecedent basis in the respective independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0328812 A1 to Rahman, in view of U.S. Patent Publication No. 2015/0249750 A1 to Kakadia et al.
As to claim 8, Rahman discloses A device, comprising: one or more processors configured to (paragraph 30, Fig. 1, “core/edge device 102”, which could be a UE): 
receive information associated with a radio access network; provide, to a multi-access edge computing platform, the information associated with the radio access network (Fig. 1, paragraphs 24-35, disclosing the “core/edge device 102” [which could be a UE: see paragraph 30] receiving or collecting “QoS data/metrics” in regard to each or all of the collection of “5G small cell devices 104” [which could be base stations/eNodeBs/access points and other radio access network devices], such QoS data/metrics thus teaching “information associated with a RAN”; paragraph 35: disclosing the “monitoring device 106” [which is an embodiment of “multi-access edge computing platform”: paragraph 34] can receive the QoS data/metrics received by core/edge device 102 from small cell devices 104, from core/edge device 102, thus teaching “provide, to a multi-access edge computing platform, the information associated with the radio access network”); 
receive, from the multi-access edge computing platform, a quality of service request; provide, to the radio access network, the quality of service request (Fig. 1, paragraphs 24-35: disclosing the monitor device 106 [i.e., the MEC platform] can produce “values that facilitate adjustment operations on the one or more” 5G small cell devices 104”, based on QoS data/metrics sent by such devices 104, thus such values teaching “quality of service request” pursuant to broadest reasonable interpretation, where such “values” “can be directed to the one or more small cell devices [104] via mobile edge computing facilities and/or functionalities associated with core/edge device 102”, teaching this limitation; also see Fig. 8).
Rahman does not appear to explicitly disclose receive, from the radio access network, a quality of service response; receive, from a core network, an indication of approval associated with the quality of service response; and cause, based on receiving the indication of approval, a required quality of service to be implemented by the multi-access edge computing platform and one or more network devices associated with the core network. 
Kakadia discloses receive, from the radio access network, a quality of service response (Figs. 2, 3, 7 and 9, paragraphs 60-64, 72-77, disclosing the user device 705 [“device”] receiving “network performance and pricing information 750” [“QoS response”] from “customer QoS management system 330” [which communicates with the user device 705 through enodeb 108-1/2/3, i.e., “from the RAN”]); 
receive, from a core network, an indication of approval associated with the quality of service response (Figs. 2, 3, 7 and 9, paragraphs 60-64, 72-77, disclosing the user device 705 [“device”] receiving “network performance and pricing information 750” [also disclosing “indication of approval associated with the quality of service response”] from “customer QoS management system 330”, where paragraph 62 discloses that the “customer QoS management system 330” communicates with and receives “pricing info” from “dynamic costing engine 320” [i.e., “from a core network”], which is used by 330 to generate “network performance and pricing information 750”, which is sent to the user device 705, teaching that the message 750 conveys the “pricing info” information from dynamic costing engine 320 [i.e., “from a core network”] to user device 705); and 
cause, based on receiving the indication of approval, a required quality of service to be implemented by the multi-access edge computing platform and one or more network devices associated with the core network (Figs. 2, 3, 7 and 9, paragraphs 60-64, 72-77, disclosing the user device 705 [“device”] receiving “network performance and pricing information 750” [“QoS response”/”indication of approval”] from “customer QoS management system 330” [which communicates with the user device 705 through enodeb 108-1/2/3, i.e., “from the RAN”], which triggers the user device 705 to send “upgrade selection 760”, which causes a required quality of service to be implemented by the system depicted in Figs. 2, 3, and 7).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Kakadia’s teachings, in conjunction with and/or to modify Rahman’s teachings, to reject this claim, since the steps disclosed in Kakadia may be incorporated into Rahman’s teachings by noting that the role the receiving UE/user device plays in the message sequences in both references is the same, and to further improve the QoS implementation in Rahman to account for central approval for costs. Both references are in the same field of endeavor with regard to QoS management. The suggestion or motivation would have been to improve and enrich QoS management methods (Kakadia, paragraphs 1-34; Rahman, paragraphs 1-38).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claims 1, 15, see rejection for claim 8.
As to claim 2, Kakadia and Rahman teach the method as in the parent claim 1.
Rahman does not appear to explicitly disclose further comprising: receiving, from the core network, information associated with the required quality of service, wherein the quality of service request is associated with the information associated with the required quality of service.
Kakadia discloses further comprising: receiving, from the core network, information associated with the required quality of service, wherein the quality of service request is associated with the information associated with the required quality of service. (Figs. 2, 3, 7 and 9, paragraphs 60-64, 72-77, disclosing the user device 705 [“device”] receiving “network performance and pricing information 750” from “customer QoS management system 330”, where paragraph 62 discloses that the “customer QoS management system 330” communicates with and receives “pricing info” from “dynamic costing engine 320” [i.e., “from a core network”], which is used by 330 to generate “network performance and pricing information 750”, which is sent to the user device 705, teaching that the message 750 conveys the “pricing info” information [“information associated with the required quality of service”] from dynamic costing engine 320 [i.e., “from a core network”] to user device 705; where 740 includes QoS request from UE 705)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Kakadia’s teachings, in conjunction with and/or to modify Rahman’s teachings, to reject this claim, since the steps disclosed in Kakadia may be incorporated into Rahman’s teachings by noting that the role the receiving UE/user device plays in the message sequences in both references is the same, and to further improve the QoS implementation in Rahman to account for central approval for costs. Both references are in the same field of endeavor with regard to QoS management. The suggestion or motivation would have been to improve and enrich QoS management methods (Kakadia, paragraphs 1-34; Rahman, paragraphs 1-38).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 3, Kakadia and Rahman teach the method as in the parent claim 1.
Rahman does not appear to explicitly disclose wherein the quality of service response includes information identifying at least one of: a transaction identifier, information identifying a grant of the required quality of service, or information identifying the quality of service.
Kakadia discloses wherein the quality of service response includes information identifying at least one of: a transaction identifier, information identifying a grant of the required quality of service, or information identifying the quality of service. (Figs. 2, 3, 7 and 9, paragraphs 60-64, 72-77, disclosing the user device 705 [“device”] receiving “network performance and pricing information 750” [“QoS response”] from “customer QoS management system 330”);
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Kakadia’s teachings, in conjunction with and/or to modify Rahman’s teachings, to reject this claim, since the steps disclosed in Kakadia may be incorporated into Rahman’s teachings by noting that the role the receiving UE/user device plays in the message sequences in both references is the same, and to further improve the QoS implementation in Rahman to account for central approval for costs. Both references are in the same field of endeavor with regard to QoS management. The suggestion or motivation would have been to improve and enrich QoS management methods (Kakadia, paragraphs 1-34; Rahman, paragraphs 1-38).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 4, Kakadia and Rahman teach the method as in the parent claim 1.
Rahman does not appear to explicitly disclose wherein providing the quality of service response to the core network comprises: providing the quality of service response to a policy control function of the core network, wherein the policy control function determines whether to approve the quality of service response and generate the indication of approval.
Kakadia discloses wherein providing the quality of service response to the core network comprises: providing the quality of service response to a policy control function of the core network, wherein the policy control function determines whether to approve the quality of service response and generate the indication of approval. (Figs. 2, 3, 7 and 9, paragraphs 60-64, 72-77, disclosing the user device 705 [“device”] sending “upgrade selection 760”, which contains information from 750, teaching another embodiment of “QoS response”, to 330, which then sends that information to PCRF for approval);
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Kakadia’s teachings, in conjunction with and/or to modify Rahman’s teachings, to reject this claim, since the steps disclosed in Kakadia may be incorporated into Rahman’s teachings by noting that the role the receiving UE/user device plays in the message sequences in both references is the same, and to further improve the QoS implementation in Rahman to account for central approval for costs. Both references are in the same field of endeavor with regard to QoS management. The suggestion or motivation would have been to improve and enrich QoS management methods (Kakadia, paragraphs 1-34; Rahman, paragraphs 1-38).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 5, Kakadia and Rahman teach the method as in the parent claim 1.
Rahman discloses wherein the information associated with radio access network is provided by a centralized unit of the radio access network (paragraph 26, where each small cell device may be a enodeb, base station, AP, etc., which is a centralized unit in that cell/network), and wherein the core network is associated with a user device. (Fig. 1, “core/edge device 102”, which may be a UE)
As to claim 6, Kakadia and Rahman teach the method as in the parent claim 1.
Rahman does not appear to explicitly disclose wherein the quality of service request is provided to a centralized unit of the radio access network; and the method further comprising: receiving, from an edge network device associated with the core network, information associated with the required quality of service, wherein the quality of service request is associated with the information associated with the required quality of service.
Kakadia discloses wherein the quality of service request is provided to a centralized unit of the radio access network (Figs. 2, 3, 7 and 9, paragraphs 60-64, 72-77, disclosing the user device 705 [“device”] sending 740 [“QoS request”] to 330 [“centralized unit of the RAN”]); and the method further comprising: receiving, from an edge network device associated with the core network, information associated with the required quality of service, wherein the quality of service request is associated with the information associated with the required quality of service. (Figs. 2, 3, 7 and 9, paragraphs 60-64, 72-77, disclosing the user device 705 [“device”] receiving “network performance and pricing information 750” from “customer QoS management system 330”, where paragraph 62 discloses that the “customer QoS management system 330” communicates with and receives “pricing info” from “dynamic costing engine 320” [i.e., “edge network device associated with the core network”], which is used by 330 to generate “network performance and pricing information 750”, which is sent to the user device 705, teaching that the message 750 conveys the “pricing info” information [“information associated with the required quality of service”] from dynamic costing engine 320 [i.e., “from a core network”] to user device 705; where 740 includes QoS request from UE 705).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Kakadia’s teachings, in conjunction with and/or to modify Rahman’s teachings, to reject this claim, since the steps disclosed in Kakadia may be incorporated into Rahman’s teachings by noting that the role the receiving UE/user device plays in the message sequences in both references is the same, and to further improve the QoS implementation in Rahman to account for central approval for costs. Both references are in the same field of endeavor with regard to QoS management. The suggestion or motivation would have been to improve and enrich QoS management methods (Kakadia, paragraphs 1-34; Rahman, paragraphs 1-38).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 7, Kakadia and Rahman teach the method as in the parent claim 1.
Rahman does not appear to explicitly disclose causing the required quality of service to be implemented by a centralized unit associated with the radio access network based on instructing an access and mobility management function unit associated with the core network to implement the required quality of service.
Kakadia discloses causing the required quality of service to be implemented by a centralized unit associated with the radio access network based on instructing an access and mobility management function unit associated with the core network to implement the required quality of service. (Figs. 2, 3, 7 and 9, paragraphs 60-64, 72-77, see “config/approval 770” and provisioning instructions 780 and setp 980).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Kakadia’s teachings, in conjunction with and/or to modify Rahman’s teachings, to reject this claim, since the steps disclosed in Kakadia may be incorporated into Rahman’s teachings by noting that the role the receiving UE/user device plays in the message sequences in both references is the same, and to further improve the QoS implementation in Rahman to account for central approval for costs. Both references are in the same field of endeavor with regard to QoS management. The suggestion or motivation would have been to improve and enrich QoS management methods (Kakadia, paragraphs 1-34; Rahman, paragraphs 1-38).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claims 9-14, see rejections for claims 2-7, in the same order.
As to claims 16-20, see rejections for claims 2, 4-7, in the same order.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463